DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
a.	US 20190031105 A1 – hereafter Kim, see at least [[figures and corresponding paragraphs]].
b.	US 20170054842 A1 – hereafter Choi. See at least [[figures and corresponding paragraphs]]
Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    127
    517
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on April 8th 2020. Claims 

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 04/08/2020, 12/16/2020 is noted, Song disclosed, the submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Song (KR20160120104) in view of Okumura (JP2016095688).
Regarding Claim 1, Song disclosed, an electronic device provided in a vehicle (Song: (KR20160120104)Abstract, display apparatus for vehicle …) comprising: 
a display configured to display an image on a windshield of the vehicle (Description, disclosed, the display apparatus for vehicle (200) following the embodiment into this specification may include the screen information in which the control unit (212) is outputted in the display unit (201) is in the windshield of the vehicle); 
a first camera (Song, disclosed, one or more camera 121) configured to capture an image of a user riding in the vehicle in the windshield of the vehicle (Song: as to the display apparatus for vehicle, it can control so that the
information about the specific point outputted in the display unit is projected onto the position corresponding to the eye gaze of the operator on the windshield (wind‐shield) of the vehicle); 
a second camera (song disclosed, multiple cameras e.g. one, two or more camera) configured to capture an image of the outside of the vehicle (Song: Description disclosed, one or more cameras (121) for the input of the video information, the control method of the vehicle display device receive from the outside); and 
a processor (Song: Description, disclosed, microcomputer … signal processor e.g. a processor) configured to [[translate text]] included in the image captured by the second camera into any other language and control the display in order to display [[the translated text]] on the windshield, wherein the processor is configured to display [[the translated text]] on different areas of the windshield based on a driving speed of the vehicle and the user's gaze captured by the first camera (Song: Description disclosed the display apparatus for vehicle (200) following the disclosed embodiment into this specification may include to the display apparatus for vehicle, it can control so that the
information about the specific point outputted in the display unit is projected onto the position corresponding to the eye gaze of the operator on the windshield (wind‐shield) of the vehicle). Song does not explicitly disclosed translate text. However, Okumura (in JP2016095688) disclosed, a conversion part 14 for converting (e.g. translating) the image into a character (e.g. text) (In claim 1, para 5, see also para 21-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Song to incorporate one or more on-vehicle camera(s) to capture images outside the vehicle and use a conversion part to converting image pattern into character pattern (e.g. translation text) taught by Okumura. The motivation and suggestion would have been to display surrounding images in different characters string e.g. other languages) is well known in the automobile or vehicle industry.

Regarding Claim 8, is directed to, a method of providing text of an electronic device provided in the vehicle, associated with the device claimed in claim 1, the substance of the claimed invention is identical to that of claim 1. Accordingly, claim 8 is rejected under similar rationale. The same rationale and motivations applies to claim 8 as given for the claim 1.

Allowable Subject Matter
8.	Claims 2-7, 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        November 17, 2021